Voordies, J.*
The plaintiff, as endorsee, sued L. Latham and H. L. Marshall, as makers, and J. J. Michel, the payee, and T. P. McMillan, as endorsers of a promissory note.
Latham and Michel answered separately, the former by pleading that the plaintiff was not the bona fide owner and holder of the note declared upon ; and the latter, among other things, “ that said note, after maturity was, and is now, the property of Misha Groclcer, and that the same has been paid and extinguished by John P. McMillan, acting for his wife, in a settlement with Elisha Groclcer.” No plea was filed by either of the other defendants.
There was judgment in favor of the plaintiff against the defendants in solido, and Michel alone appealed.
We do not think there is any error in the judgment of the court below. The averment of the appellant discloses no equitable defence, not even against Groclcer, the alleged owner of the note. If the latter had any right to the note, as shown by his own testimony, it was that of pledge. The defence'is clearly inadmissible under the well settled principle, that the maker, or endorser, in an action on a note, in the absence of any equity against the payee, cannot question the title of the holder.
It is therefore ordered and decreed, that the judgment of the court below be affirmed, with costs.

Spofford, J., took no part in this decision.